DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8, recite dynamically changing in real time an amount of bid for a customer procurement mechanism for selling the product or services and 
after the customer procurement mechanism is obtained by the bid, placing advertisements wirelessly … based on the customer procurement mechanism.
Applicant’s specification discloses bidding on various customer procurement commodities…. Regarding the term “customer procurement mechanism” the specification discloses:
0053] The following illustrations and descriptions are meant to assist in the understanding of the invention and are meant to be representative examples of the manner in which the present invention may be implemented. As such, they are exemplary and not limiting. In a preferred embodiment, the present invention contemplates the key word auction as the primary method by which the invention will be implemented. Of course, other customer procurement mechanisms or Internet advertisements and “metrix” are contemplated in alternate embodiments of the invention.

 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 3-8, 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to dynamically changing a bid amount or a price based on desired margin. 
Claims 1, 3-8, 10-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., a system) and process (i.e., a method). 
 Although claims 1, 3-8, 10-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 

Part I: Step 2A, prong two: additional elements that integrate the judicial exception     into a practical application

If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a computer for changing bid amount or a price. The claims as a whole merely describe how to generally apply the concept of changing bid amount or the price according to a desired margin. The computer in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of accessing data and determining bid amount or price, such that it amounts no more than mere instructions to apply the exception 
Part 2B.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of computer. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not 
Dependent claims 2-7 and 9-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims: wherein the customer procurement mechanism is an Internet advertisement or a keyword (claims 3, 4, 10, 11); wherein the amount of bid defines a cost of… (claims 5, 12), wherein the wireless is wide area network (17, 20); wherein the customer procurement mechanism is associated with …(claim 19), when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 3-7 and 10-20, are patent ineligible. Hence, claims 1, 3-8, 10-20 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skinner (US 7363254 B2) and further in view of Othmer (US 2006/0217110 A1).
Claims 1, 8:
Skinner teaches with at least one computer, obtaining a desired margin for the product or service (ROAS value is a value provided by the advertiser) (see col. 7 lines 39-58);
with the at least one computer, dynamically changing, in real time, an amount of a bid for a customer procurement mechanism for selling the product or service such that the amount of the bid enables the desired margin for the product or service to be obtained (for search term on online or Internet, enabling effective control of the advertising budget and allow the advertiser automatically and continually monitoring and changing bids based on ROAS value) (see col. 7 line 39 to col. 8 line 51). Skinner failed to teach placing advertisement on wireless devices. Othmer teaches biding for placing an advertisement on a wireless devices (see [0017], [0025]. It would have been obvious to one of ordinary skill in the art at the time of the invention to include Othmer’s advertising on a mobile device in order to reach mobile device users to increase conversion rate. 

Claims 3, 4, 10, 11:
Skinner/Othmer teach wherein: the customer procurement mechanism is an internet advertisement; the customer procurement mechanism is a keyword (see col. 2 line 50 to col. 3 line 7, col. 5 lines 22-67, Othmer [0046]-[0047]).

Claims 5, 12:
Skinner/Othmer teaches wherein the amount of the bid defines a cost of a click through, and which further comprises (see col. 3 line 55 to col. 4 line 53, Othmer [0046]-[0047]): with the at least one computer, determining a cost of obtaining the customer procurement mechanism calculating a new ROAS value (amount of sales divided by the cost to the advertiser), the goal value is a value which the advertiser initially provided and the current maximum bid); with the at least one computer, determining whether or not the cost of obtaining the customer procurement mechanism will result in a profit ; and going forward with the bid only if the cost of obtaining the customer procurement mechanism will result in a profit (col. 3 lines 55 to col. 4 line 8, see col. 8 lines 1-49 to col. 9 line 43).

Claims 6, 13:
Skinner/Othmer teaches submitting the bid in an auction for obtaining the customer procurement mechanism (see col. 3 line 45 to col. 4 line 8, Othmer abstract, [0015]-[0016]). 
Claims 15, 18:
Othmer teaches only sent to wireless devices located in a specific geographic area (based on the mobile user location) (see [0047]-[0053].

Claims 16, 19:
Othmer teaches wherein: the customer procurement mechanism is associated with a particular type of retail establishment, and the advertisements are broadcasted by the at least one wireless broadcaster only when the particular type of retail establishment is located within a geographic area in which the at least one wireless broadcaster broadcasts (see [0036], [0047]-[0053]).

Claims 17, 20:
.

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skinner in view of Othmer and further in view of Eglen et al. (US 7, 080,030 B2).
Claims 7, 14:
Skinner teaches dynamically adjusting the bid amount, however failed to teach dynamically changing a price of the product or service to obtain the desired margin for the product or service. Eglen teaches dynamically adjusting or changing price for selling product online to maximize profit (see col. 19 line 1 to col. 20 line 41). It would have been obvious to one of ordinary skill in the art at the time of the invention to include Eglen’s dynamically adjusting price, in Skinner’s product sell in order to maximize the profit by considering the cost of selling the product. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding the rejection under 101 have been addressed above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688